DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 30 June 2020 has been entered.
Claim 105 is new.  Claims 102, 104 and 105 are pending.
The previous rejection of claims 102 and 104 under 35 U.S.C. 103 as being unpatentable over Segall et al. (2011/0274797) has been withdrawn in light of Applicants amendment and remarks filed 30 June 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 102 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, Volume 46, (1981), pp. 364-372) as evidenced by Naczk et al. (“Functional Properties and Phytate Content of Pea Protein Preparations”, Journal of Food Science, Vol. 51, No. 5, (1986), pp. 1245-1247).
Regarding claims 102 and 104, Sumner et al. disclose pea protein isolate comprising a crude protein (i.e. N X 6.25) content of 88.5% and an a* reading for a spray dried powder of 1.3 and a b* reading for a spray dried powder of 15.3 (p. 366/Table 4/ PII).   
Sumner et al. is silent with respect to phytic acid content. However, as evidenced by Naczk et al. commercial pea protein isolates are known to comprise greater than 2.0% phytate (p. 1246/Table 2 – Woodstone Pea Protein Preparations , Batch #2328, 2521 and unknown).  


Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, Volume 46, (1981), pp. 364-372) as evidenced by Naczk et al. (“Functional Properties and Phytate Content of Pea Protein Preparations”, Journal of Food Science, Vol. 51, No. 5, (1986), pp. 1245-1247) as applied to claim 102, and further in view of Swanson (“Pea and Lentil Protein Extraction and Functionality”, JAOCS, Vol. 67. No. 5, (1990), pp. 276-280).
Regarding claim 105, Sumner et al. disclose all of the claim limitations as set forth above.  While Sumner et al. disclose a pea protein isolate and method of producing, the reference does not disclose green lentil. 
Swanson teaches that both pea and lentils can be used as protein sources for concentrates and isolates (p. 276/Abstract).  Swanson teaches dry peas and lentils exhibit a similar proximate composition and produce protein concentrates and isolates with similar functionality (p. 277/Composition of Peas and Lentils, p. 278/Table 1).
Given Swanson teaches the similarity between pea and lentils for use as concentrates and isolates, it would have been obvious to one of ordinary skill in the art to have used lentils in production of proteins, as disclosed by Sumner et al, to obtain a pulse type protein isolate with similar composition and functionality as to that made by dry peas.
Response to Arguments
Applicant’s arguments with respect to claims 102 and 104 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796